UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
VICKI RONGEY WILLARD, individually and on behalf :
of all others similarly situated,                                      :
                                                                       :
                                     Plaintiff,                        :   19-CV-10326 (JMF)
                                                                       :
                  -v-                                                  :         ORDER
                                                                       :
UP FINTECH HOLDING LIMITED et al.,                                     :
                                                                       :
                                      Defendants.                      :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On November 6, 2019, Plaintiff filed a class action lawsuit on behalf of purchasers of

Fintech securities between March 20, 2019, and May 16, 2019. The complaint alleges violations

of Sections 10(b), 11, 15, and 20(a) of the Securities Exchange Act of 1934 (“1934 Act”) and

Rule 10b-5, promulgated thereunder.

        As explained in the Court’s November 8, 2019 Order, Section 78u-4(a)(3)(A) of the

Private Securities Litigation Reform Act (“PSLRA”), 15 U.S.C. § 78u-4(a)(3)(A), requires that

within twenty days of the filing of the complaint, Plaintiff shall “cause to be published, in a

widely circulated national business-oriented publication or wire service, a notice advising

members of the purported plaintiff class . . . of the pendency of the action, the claims asserted

therein, and the purported class period.” 15 U.S.C. § 78u-4(a)(3)(A)(i). The PSLRA also

provides that “not later than 60 days after the date on which the notice is published, any member

of the purported class may move the court to serve as lead plaintiff of the purported class.” Id.

In addition, the Act requires that not later than 90 days after the date on which notice is

published, the Court shall consider any motion made by a purported class member in response to
the notice, and shall appoint as lead plaintiff the member or members of the purported plaintiff

class that the Court determines to be most capable of adequately representing the interests of

class members. See id. § 78u-4(a)(3)(B)(i). In the event that more than one action on behalf of a

class asserting substantially the same claim or claims has been filed, and any party has sought to

consolidate those actions for pretrial purposes or for trial, the Court shall not appoint a lead

plaintiff until after a decision on the motion to consolidate is rendered. See id. § 78u-

4(a)(3)(B)(ii).

        Plaintiff’s counsel notified the Court that the required notice was published on

November 6, 2019. ECF No. 7. Members of the purported class therefore have until January

6, 2020 to move the Court to serve as lead plaintiffs. It is further ORDERED that opposition to

any motion for appointment of lead plaintiff shall be served and filed by January 20, 2020.

Finally, it is hereby ORDERED that a conference shall be held on February 5, 2020, at 3:00

p.m. in Courtroom 1105 of the Thurgood Marshall Courthouse, 40 Centre Street, New York,

New York to consider any motions for appointment of lead plaintiff and lead counsel and for

consolidation.

        If an amended complaint or a related case is filed prior to appointment of a lead plaintiff,

Plaintiff’s counsel shall, within one week, submit a letter to the Court identifying any

differences between the allegations in the new complaint(s) and the allegations in the original

complaint (including but not limited to any differences in the claims asserted and the relevant

class periods) and showing cause why the Court should not order republication of notice under

the PSLRA and set a new deadline for the filing of motions for appointment. See, e.g., Hachem

v. Gen. Elec. Inc., No. 17-CV-8457 (JMF), 2018 WL 1779345 (S.D.N.Y. Apr. 11, 2018).




                                                   2
       It is further ORDERED that the named plaintiffs shall promptly serve a copy of this

Order on each of the defendants.

       SO ORDERED.

Dated: December 6, 2019
       New York, New York




                                               3
